Name: 2011/487/CFSP: Council Decision 2011/487/CFSP of 1Ã August 2011 amending Common Position 2002/402/CFSP concerning restrictive measures against Usama bin Laden, members of the Al-Qaida organisation and the Taliban and other individuals, groups, undertakings and entities associated with them
 Type: Decision
 Subject Matter: international security;  Asia and Oceania;  politics and public safety;  international affairs
 Date Published: 2011-08-02

 2.8.2011 EN Official Journal of the European Union L 199/73 COUNCIL DECISION 2011/487/CFSP of 1 August 2011 amending Common Position 2002/402/CFSP concerning restrictive measures against Usama bin Laden, members of the Al-Qaida organisation and the Taliban and other individuals, groups, undertakings and entities associated with them THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 May 2002, the Council adopted Common Position 2002/402/CFSP (1). (2) On 17 June 2011, the United Nations Security Council adopted Resolution 1989 (2011) (UNSCR 1989 (2011)) noting with concern the continued threat posed to international peace and security by Al-Qaida and other individuals, groups, undertakings and entities associated with it and reaffirming the resolve of the Security Council to address all aspects of that threat. (3) In this context, UNSCR 1989 (2011) maintained the restrictive measures as previously imposed by paragraph 8(c) of Resolution 1333 (2000), and paragraphs 1 and 2 of Resolution 1390 (2002), with respect to Al-Qaida and other individuals, groups, undertakings and entities associated with them, including those referred to in section C (Individuals associated with Al-Qaida) and section D (Entities and other groups and undertakings associated with Al-Qaida) of the Consolidated List established pursuant to Resolutions 1267 (1999) and 1333 (2000), as well as those designated after the date of adoption of UNSCR 1989 (2011). (4) Common Position 2002/402/CFSP should be amended accordingly. (5) The Union implementing measures are set out in Council Regulation (EC) No 881/2002 (2), HAS ADOPTED THIS DECISION: Article 1 Common Position 2002/402/CFSP is hereby amended as follows: 1. The title is replaced by the following: 2. Article 1 is replaced by the following: Article 1 This Common Position applies to members of the Al-Qaida organisation and other individuals, groups, undertakings and entities associated with them, as referred to in the list drawn up pursuant to UNSCR 1267(1999) and 1333(2000) to be updated regularly by the Committee established pursuant to UNSCR 1267(1999).. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 1 August 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 139, 29.5.2002, p. 4. (2) Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (OJ L 139, 29.5.2002, p. 9).